Case 15-40955        Doc 80     Filed 03/25/19     Entered 03/25/19 16:31:17          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 40955
         Jacqueline COOPER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/02/2015.

         2) The plan was confirmed on 04/07/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/27/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/20/2017, 11/01/2018.

         5) The case was Dismissed on 11/08/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-40955             Doc 80         Filed 03/25/19    Entered 03/25/19 16:31:17                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $55,290.00
           Less amount refunded to debtor                              $3,000.00

 NET RECEIPTS:                                                                                          $52,290.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,310.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $2,198.17
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,508.17

 Attorney fees paid and disclosed by debtor:                        $2,000.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 A/r Concepts                            Unsecured         200.00           NA              NA            0.00       0.00
 American Express Travel Relate          Unsecured            NA            NA              NA            0.00       0.00
 Becket & Lee                            Unsecured           0.00        248.00          248.00           0.00       0.00
 Becket & Lee                            Unsecured           0.00           NA              NA            0.00       0.00
 Becket & Lee                            Unsecured         183.00        289.30          289.30           0.00       0.00
 Capital One Bank                        Unsecured         476.00        929.78          929.78           0.00       0.00
 Capital One Bank                        Unsecured         439.00        527.03          527.03           0.00       0.00
 Credtrs Coll                            Unsecured      1,152.00            NA              NA            0.00       0.00
 Federal National Mortgage Association   Secured       83,000.00     83,997.72        83,997.72           0.00       0.00
 Federal National Mortgage Association   Secured        1,690.75       1,450.66        1,450.66      1,450.66        0.00
 First Premier                           Unsecured         384.00           NA              NA            0.00       0.00
 Forward Financing                       Secured       14,000.00           0.00       14,000.00      8,230.03        0.00
 Harvard Collection                      Unsecured          51.00           NA              NA            0.00       0.00
 IC System                               Unsecured          97.00           NA              NA            0.00       0.00
 IC System                               Unsecured          58.00           NA              NA            0.00       0.00
 IC System                               Unsecured          58.00           NA              NA            0.00       0.00
 IC System                               Unsecured         363.00           NA              NA            0.00       0.00
 ICS                                     Unsecured     79,127.17            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Priority       4,900.00       4,182.91        4,182.91      4,182.91        0.00
 Illinois Dept of Revenue 0414           Priority            0.00        175.00          175.00        175.00        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00        881.83          881.83           0.00       0.00
 Internal Revenue Service                Secured       68,358.64       2,841.51        2,841.51      2,252.55        0.00
 Internal Revenue Service                Priority      14,527.53     10,327.53        10,327.53     10,327.53        0.00
 Internal Revenue Service                Unsecured           0.00    68,122.10        68,122.10           0.00       0.00
 Keynote Consulting                      Unsecured         124.00           NA              NA            0.00       0.00
 Mcsi Inc                                Unsecured         200.00           NA              NA            0.00       0.00
 Mcsi Inc                                Unsecured         200.00           NA              NA            0.00       0.00
 Mcsi Inc                                Unsecured         200.00           NA              NA            0.00       0.00
 Med Business Bureau                     Unsecured         886.00           NA              NA            0.00       0.00
 Med Business Bureau                     Unsecured         479.00           NA              NA            0.00       0.00
 Merchants Cr                            Unsecured         432.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-40955             Doc 80   Filed 03/25/19    Entered 03/25/19 16:31:17             Desc         Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted      Allowed        Paid         Paid
 Mrsi                              Unsecured         148.00           NA           NA            0.00       0.00
 Mrsi                              Unsecured          90.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         673.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         831.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         970.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         673.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured          93.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      1,087.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      1,087.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      1,107.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      1,136.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      1,313.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      1,011.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      1,804.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured          76.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      2,914.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      4,154.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured          76.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         295.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         151.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured          31.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      1,011.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured          43.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         137.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured          31.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      1,601.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured      2,891.00            NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured          76.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         339.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         229.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         430.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         218.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured          99.00           NA           NA            0.00       0.00
 Nationwide Credit & Collection    Unsecured         218.00           NA           NA            0.00       0.00
 Northwest Collectors              Unsecured         216.00           NA           NA            0.00       0.00
 Real Time Resolutions Inc         Secured       36,000.00     36,000.00     36,000.00     21,163.15        0.00
 Rise                              Unsecured      3,600.00            NA           NA            0.00       0.00
 Synchrony Bank                    Unsecured           0.00        139.92       139.92           0.00       0.00
 Toyota Financial Services         Secured             0.00           NA           NA            0.00       0.00
 Toyota Motor Credit Corporation   Secured        8,324.00       7,500.91     7,500.91           0.00       0.00
 Verizon                           Unsecured         277.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-40955        Doc 80      Filed 03/25/19     Entered 03/25/19 16:31:17             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $83,997.72              $0.00              $0.00
       Mortgage Arrearage                                 $1,450.66          $1,450.66              $0.00
       Debt Secured by Vehicle                            $7,500.91              $0.00              $0.00
       All Other Secured                                 $52,841.51         $31,645.73              $0.00
 TOTAL SECURED:                                         $145,790.80         $33,096.39              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $14,685.44         $14,685.44              $0.00
 TOTAL PRIORITY:                                         $14,685.44         $14,685.44              $0.00

 GENERAL UNSECURED PAYMENTS:                             $71,137.96               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,508.17
         Disbursements to Creditors                            $47,781.83

 TOTAL DISBURSEMENTS :                                                                     $52,290.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
